Spring, J.
(dissenting):
On the first trial of this action Wallace G. Northam did not testify that the insurance agent, Goodale, agreed to make an indorsement upon the policy denoting the transfer of title to the insured property to the assignee. The Court of Appeals, in its opinion granting a new. trial, lays stress upon this omission. Upon the trial we are now reviewing Northam testified that Goodale did agree to-make the indorsement. Goodale denied that he made any such promise. He goes farther, however, in his testimony and denies, that he ever had any conversation with Northam upon that subject.. He is contradicted in this statement not only by Northam, but also by William Doughton, who testified that at about the time given as the date of the conversation and at the place he overheard talk between these two men concerning insurance, in which Northam said he had made an assignment and wished his insurance changed, and that Goodale thereupon answered “ that the assignee would have the benefit from that time.” Also another witness testified that at the time and place stated he saw Northam and Goodale in conversation. Northam, therefore, is corroborated in a measure by two witnesses,, and their testimony is pointedly opposed to that of the insurance agent.
The fact that Northam did not include in his previous story the statement which now seems to cast suspicion upon it is not sufficient to take from the jury the determination of this issue of fact. The credibility of these witnesses is for the jury. (Williams v. D., L. & W. R. R. Co., 155 N. Y. 158; Odell v. Webendorfer, 60 App. Div. 460.)
*480In the case last cited the plaintiff changed his testimony on a new trial to meet the criticism of the Appellate Division on the first trial, and recovered another verdict, which was set aside by the trial judge. The Appellate Division, on appeal, reversed the order and granted a new trial upon the ground that the credibility of the witness, notwithstanding his testimony may have been altered to meet a new emergency, was for the jury.
In the WilUams case the plaintiff testified directly contradictory to his affirmative testimony on the former trial, and the contradiction related to the essence of the issues, and was necessary to enable his case to be submitted to the jury, because of the decision of the Court of Appeals on the earlier appeal. A nonsuit was granted-, and the judgment entered thereon was affirmed' by -the- Appellate Division and reversed by the Court of Appeals. The court, after forcibly presenting the facts, which indicated that the plaintiff had sworn falsely, say that his credibility was for the jury, and that it was for tlienij and not for the court, to determine upon which trial the witness testified truthfully, the court adding: “ It is the province of the former, not the latter, to weigh the testimony given. in the light of all the circumstances surrounding it.” And again: “ In this case the plaintiff gave testimony which,, if credited by the jury, would have entitled him to a verdict. The trial judge apparently did not credit it, and it is quite likely that his view of the testimony was the correct one, but the difficulty with the situation is that, under our method of procedure, it was the province of the jury, not the court, to say whether his testimony was entitled to belief.”
In those cases there was apparently a much more flagrant attempt to fit the testimony to the changed condition than in the present one. Northam did not contradict his testimony On the former trial, but supplied an important fact omitted, although essential to a recovery; and he is borne out to a certain extent in his narrative by two other witnesses. It is also to be observed that apparently Northam has no direct interest in the present case, as he has made a general assignment for the benefit of creditors, and this action is being prosecuted by the assignee for their benefit.
I realize that much latitude should be allowed a trial judge upon motions of this kind, and have high regard for the fairness and discernment of the learned judge who granted this motion, but, as I *481view the case, it presented a question of fact for the jury, and that the court exceeded its authority in overturning the verdict, as it was not against the weight of evidence.
. Where there is a clear question of fact, it is not the province of the court to set aside the conclusion reached by the jury because it. is not in accord with the judgment of the trial judge. I think the ■order should be reversed and the verdict of the jury sustained.
Williams, J., concurred.
Order affirmed, with costs.